DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on October 12th 2021 has been entered. Claims 1 and 10 have been amended and claims 1 – 20 currently pending.

Response to Arguments
35 U.S.C. §101
3.	Applicant's arguments, see Remarks pp. 9 -14, filed October 12th 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §101 have been fully
considered and they persuasive to the extent the amendment was applied to the independent claims 1 and 10. The amendment was not applied to independent claim 18. Examiner will address the arguments as it relates to the applied amendments to the specified independent claims.
In regards to independent claim 1, applicant for the sake of expedient prosecution has amended to recite that the hypercube data structure is autonomously generating using features. Thus it integrates the subject matter of independent claim 1 into a practical application. 

Independent claim 18 does not embody the amendments recited in independent claim 1 and therefore the 35 U.S.C. 101 rejection is maintained. Dependent claims 19 and 20 inherit the same defect and are rejected accordingly.

35 U.S.C. §102
4.	As explained above, the amendments were not applied to claim 18 and therefore the 35 U.S.C. 102 rejection is maintained for claim 18, however the 35 U.S.C. §102 rejection of claims 1 and 10 and are withdrawn.

35 U.S.C. §103
5.	In regards to dependent claims 2 – 9 and 11 – 17 the prior 35 U.S.C. §103 is withdrawn since they inherit the newly amended subject matter of independent claims 1 and 10. 
Upon further consideration new grounds of rejection have been necessitated due
to applicant's amendments and are made in view of Han et al., (United States Patent Publication Number 20150310082) hereinafter Han.

Claim Rejections – 35 U.S.C. §101

6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101  enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101  even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007)
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: receiving, from a user, a plurality of variables; identifying features of variables of the plurality of variables; and generating, using the features, a new hypercube data structure by assigning: a first set of variables of the plurality of variables as one or more row variables of the hypercube; 
The limitations receiving, from a user, a plurality of variables; identifying features of variables of the plurality of variables, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind.
Similarly the limitation of assigning a first set of variables of the plurality of variables as one or more row variables of the hypercube; a second set of variables of the plurality of variables as one or more column variables of the hypercube; and a variable of the plurality of variables as a nested variable of the hypercube, as drafted, is a
process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a hypercube. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - generating, using the features, a new hypercube data structure. Hypercubes are well-understood,  routine and conventional activity and previously known in the industry and is recited a high level of generality. 
	Applicants disclosure in paragraph [0001] describes hypercubes as “include a plurality of two-dimensional array of cells (similar to a spreadsheet) that are stacked on top of each other and/or nested into each other, such that cells from one layer are 
	Accordingly, this additional element does not integrate the abstract idea into
a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is not patent eligible.
	
	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite wherein the features include a category of the variables, and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable.

	This judicial exception is not integrated into a practical application because the claims do not recite any additional elements. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are not patent eligible.

	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite  wherein the hypercube is a first hypercube, the computer readable storage medium having additional instructions embodied therewith that, when exceed by the computer, cause the computer to: generate a second hypercube data structure by assigning: a third set of variables of the plurality of variables as one or more row variables of the second hypercube; a fourth set of variables of the plurality of variables as one or more column variables of the second hypercube; and a variable of the plurality of variables as the depth variable of the second hypercube; and present both the first hypercube and the second hypercube to the user.

	This judicial exception is not integrated into a practical application because the claims do not recite any additional elements. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claim is not patent eligible.

Claim Rejection – 35 U.S.C. 102

7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of

be the same under either status.

Claim 18 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays.
Regarding claim 18 Hays teaches a computer program product, (processing software [0026]) the computer program product (processing software [0026]) comprising a computer readable storage medium (machine-readable storage medium [0079]) having program instructions (program code [0079]) embodied therewith, (loaded into [0079]) the program instructions(program code [0079])  executable by a computer (executed by the machine [0079]) to cause the computer (machine [0079])  to: receiving, from a user, (a designer may then enter data that is desired for a report by selecting from a plurality of menu options, [0041])  a plurality of variables; (supplying report design parameters [0040]) identifying features of variables (ABS., columns and or rows or a report can be declaratively defines as either dynamic or static) (Fig. 6 and 11, report design that declares certain columns, rows, subcolumns and subrows to be dynamic or static [0035], [0044] and [0069]) of the plurality of variables; (Fig. 8, Year (800), (1990 (803)), 1991 (804)); Growth(805)) Region (801) (west (806)) east (807)); Retail (808) (ACME (809)), Bob’s Discount (810)); Wholesale (811), (ABC Inc., (812)), (XYZ Ltd. (813)); Grand Total (814) see also Fig. 12 and generating, using the features, a new hypercube data structure (Fig. 6 generalized report design [0030]) (columns and rows maybe declaratively defined as dynamic or static [0044], see also Figs. 10-12 and [0069-0074 discussing reports that interlink with each other using dynamic columns/rows as discussed above, thus there are multiple dimensions of overlapping data, i.e. a "hypercube”) by assigning: a first set of variables of the plurality of variables as one or more row variables of the hypercube; (the dynamic row group 1253 from Fig. 12 corresponds to the region 1253a of Fig. 11 and to the West 1253b East 1253c and West 1253d and East 12533 of Fig. 10 [0069]) a second set of variables of the plurality of variables as one or more column variables of the hypercube; (the dynamic column group 1200 from FIG. 12 corresponds to the [year]1200a column in FIG. 11 and to the 2001 (1200b) and 2002 (1200c) columns in FIG. 10. [0070]) and a variable of the plurality of variables as a nested variable of the hypercube (the dynamic column group 1203 from Fig. 12 corresponds to the Type 1203a from Fig. 11 and to the Fresh (1203b) and Frozen (1203c) of Fig. 10 [0069])

Claim Rejections – 35 U.S.C. §103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claims 1 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over  Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays in view of Han et al., (United States Patent Publication Number 20150310082) hereinafter Han.
Regarding claim 1 Hays teaches a computer-implemented method comprising: receiving, from a user, (a designer may then enter data that is desired for a report by selecting from a plurality of menu options, [0041])  a plurality of variables; (supplying report design parameters [0040]) identifying features of variables (ABS., columns and or rows or a report can be declaratively defines as either dynamic or static) (Fig. 6 and 11, report design that declares certain columns, rows, subcolumns and subrows to be dynamic or static [0035], [0044] and [0069]) of the plurality of variables; (Fig. 8, Year (800), (1990 (803)), 1991 (804)); Growth(805)) Region (801) (west (806)) east (807)); Retail (808) (ACME (809)), Bob’s Discount (810)); Wholesale (811), (ABC Inc., (812)), (XYZ Ltd. (813)); Grand Total (814) see also Fig. 12 and generating, using the features, a new hypercube data structure (Fig. 6 generalized report design [0030]) (columns and rows maybe declaratively defined as dynamic or static [0044], see also Figs. 10-12 and [0069-0074 discussing reports that interlink with each other using dynamic columns/rows as discussed above, thus there are multiple dimensions of overlapping data, i.e. a "hypercube”) by assigning: a first set of variables of the plurality of variables as one or more row variables of the hypercube; (the dynamic row group 1253 from Fig. 12 corresponds to the region 1253a of Fig. 11 and to the West 1253b East 1253c and West 1253d and East 12533 of Fig. 10 [0069]) a second set of variables of the plurality of variables as one or more column variables of the hypercube; (the dynamic column group 1200 from FIG. 12 corresponds to the [year]1200a column in FIG. 11 and to the 2001 (1200b) and 2002 (1200c) columns in FIG. 10. [0070]) and a variable of the plurality of variables as a nested variable of the hypercube (the dynamic column group 1203 from Fig. 12 corresponds to the Type 1203a from Fig. 11 and to the Fresh (1203b) and Frozen (1203c) of Fig. 10 [0069])
Hays does not fully disclose autonomously identifying features of variables of the plurality of variables; (the cube build engine generates the cube data for a cube based on the cube metadata [0085]) by using a cube build engine the functionality does no deploy a human intervention making it autonomous and generating, autonomously and using the features, a new hypercube data structure (The cube build engine then performs a multi-stage MapReduce on the source data to produce a multi-dimensional  by using a cube build engine the functionality does no deploy a human intervention making it autonomous
	Claim 10  corresponds to claim 1 and is rejected accordingly


 	Claims 2 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Han et al., (United States Patent Publication Number 20150310082) hereinafter Han and in further view of  Heimendinger et al., (United States Patent Publication Number 20120023101) hereinafter Heimendinger.
Regarding claim 2 Hays in view of Han teaches the computer-implemented method of claim 1,
Hays as modified  further teaches wherein the features include a category of the variables, (grouping requested in the query (e.g. "Group by Customer ID") [0031]) 
Hays does not fully disclose and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable.
Heimendinger teaches and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. (The spreadsheet application may request from the data source a set of dimension hierarchies, members, and/or 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Han to incorporate the teachings of Heimendinger whereby   using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. By doing so the usage history of the ways that user look at data in various data sources can be accomplished. Heimendinger [0020].
Claim 11  corresponds to claim 2 and is rejected accordingly.

Claims 3 – 5, 14 and  15  are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view Han et al., (United States Patent Publication Number 20150310082) hereinafter Han and in further view of Krishna et al., (United States Patent Publication Number 20190332610) hereinafter Krishna.
Regarding claim 3 Hays in view of Han teaches the computer-implemented method of claim 1, 
wherein the hypercube is a first hypercube, further comprising generating a second hypercube data structure by assigning: a third set of variables of the plurality of variables as one or more row variables of the second hypercube; a fourth set of variables of the plurality of variables as one or more column variables of the second hypercube; and a variable of the plurality of variables as a depth variable of the second hypercube.
Krishna teaches wherein the hypercube is a first hypercube, (Fig. 8, (801) first three-dimensional hypercube [0064]) further comprising generating a second hypercube data structure (Fig. 8, (803) second or six-dimensional hypercube [0064]) by assigning: a third set of variables of the plurality of variables (any one of the  three additional dimensions [0064]) as one or more row variables (rows showing banded categories [0069]) of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) a fourth set of variables of the plurality of variables (any one of the three additional dimensions [0064]) as one or more column variables (plurality of columns showing banded categories for average revenue per unit [0069])  of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) and a variable of the plurality of variables as a depth variable (the dimensions of a second
hypercube 1004 in the stack having new dimensions d4 , d5 and d6, the viewpoint eye 1001 now residing at depth 1 [0066]) of the second hypercube (Fig. 8, (803) second or six-dimensional hypercube [0064])

Claim 14 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Hays in view of Han and in further view of Krishna teaches the computer-implemented method of claim 3.
Hays as modified does not fully disclose further comprising presenting both the first hypercube and the second hypercube to the user.
Krishna teaches presenting both the first hypercube (Fig. 8, (802) First view eye
802 represents the view at the first or three-dimensional hypercube 801 [0064]) and the second hypercube (Fig. 8, (804) Second view eye 804 represents the view at the second or six-dimensional hypercube 803 having three additional dimensions [0064])  to the user (Fig. 8, is a visual representation of a user's perspective of data at successive drilldowns and hypercube syntheses [0039])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Han to incorporate the teachings of Krishna whereby  comprising presenting both the first hypercube and the second hypercube to the user. By doing so each eye represents a perspective view when viewing each successive hypercube and each cube structure represents each successive multi-dimensional hypercube as they are built along the single dimensional walk array 800. Krishna [0064]
	Claim 15 corresponds to claim 4 and is rejected accordingly. 

Regarding claim 5 Hays in view of Han teaches the computer-implemented method of claim 1.
Hays as modified further teaches  wherein assigning the first set of variables as the one more row variables; (the dynamic row group 1253 from Fig. 12 corresponds to the region 1253a of Fig. 11 and to the West 1253b East 1253c and West 1253d and East 12533 of Fig. 10 [0069])  and assigning the second set of variables as the one or more column variables; (the dynamic column group 1200 from FIG. 12 corresponds to the [year]1200a column in FIG. 11 and to the 2001 (1200b) and 2002 (1200c) columns in FIG. 10. [0070]) wherein the first set of variables is assigned as the one or more row variables; (the dynamic row group 1253 from Fig. 12 corresponds to the region 1253a of Fig. 11 and to the West 1253b East 1253c and West 1253d and East 12533 of Fig. 10 [0069]) and wherein the second set of variables is assigned as the one or more column variables; (the dynamic column group 1200 from FIG. 12 corresponds to the [year]1200a column in FIG. 11 and to the 2001 (1200b) and 2002 (1200c) columns in FIG. 10. [0070])  
	Hays does not fully disclose further comprises: identifying that at least one feature of the first set of variables matches a historical feature of a historical set of row variables  of a historical hypercube; feature of the second set of variables matches a historical feature of a historical set of column variables of the same historical hypercube; in response to the at least one feature of the first set of variables matching the historical feature of row variables; in response to the at least one feature of the second set of variables matching the historical feature of column variables.
Krishna teaches further comprises: identifying that at least one feature of the first set of variables matches a historical feature of a historical set of row variables (having dimensions corresponding to the plurality of categories of subscriber information including a set of fields for use as pivots[0068]) of a historical hypercube; (first multidimensional hypercube  [0068]) and identifying that at least one feature of the second set of variables matches a historical feature of a historical set of column variables (having dimensions corresponding to the plurality of categories of subscriber   of the same historical hypercube; (first multidimensional hypercube  [0068]) in response to the at least one feature of the first set of variables matching the historical feature of row variables; (successive multi-dimensional hypercube would have dimensions
corresponding to the set of fields for use as pivots [0068]) in response to the at least one feature of the second set of variables matching the historical feature of column variables (successive multi-dimensional hypercube would have dimensions
corresponding to the set of fields for use as pivots [0068])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Han to incorporate the teachings of Krishna identifying that at least one feature of the first set of variables matches a historical feature of a historical set of row variables  of a historical hypercube; feature of the second set of variables matches a historical feature of a historical set of column variables of the same historical hypercube; in response to the at least one feature of the first set of variables matching the historical feature of row variables; in response to the at least one feature of the second set of variables matching the historical feature of column variables. By doing so the hypercube exists containing pivots, insights, vectors and information from all previously constructed
dimensions of interest. Krishna [0066]
	
s 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Han et al., (United States Patent Publication Number 20150310082) hereinafter Han and in further view of  Hughes et al., (United States Patent Publication Number 20150178407) hereinafter Hughes
Regarding claim 6  Hays in view of Han teaches the computer-implemented method of claim 1, 
Hays as modified does not fully disclose comprising identifying, using the features, that a variable of the plurality of variables is collapsible 
	Hughes teaches comprising identifying, using the features, that a variable of the plurality of variables is collapsible (the user 110 may wish to collapse a dimension attribute, such that a coarser attribute is shown on the display screen [0026]) (For example, a fact table with "Customer Geography" and "Product" as collapsed
dimensions is shown in Table 2: [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Han to incorporate the teachings of Hughes wherein identifying, using the features, that a variable of the plurality of variables is collapsible. By doing so thereby decreasing the number of rows in the data presented to the user 110. Hughes [0026].
Claim 12 corresponds to claim 6 and is rejected accordingly.
Regarding claim 7 Hays in view of Han and in further view of Hughes  teaches the computer-implemented method of claim 6.
Hays as modified does not teaches wherein generating the new hypercube includes determining to collapse the collapsible variable 
Hughes teaches wherein generating the new hypercube includes determining to collapse the collapsible variable (the dimension may represent time, with several possible hierarchical attributes. For instance, the dimension may include the dimension attributes "days", "weeks", "months", and "years." The attribute "days" can be grouped (collapsed) into "months", which can be collapsed into "years". Similarly, days can be collapsed into "weeks", which can be collapsed into "years",)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Han to incorporate the teachings of Hughes wherein generating the new hypercube includes determining to collapse the collapsible variable. By doing so display layer can hide the collapsed dimensions (e.g., to provide a better and less confusing user experience). Hughes [0031]
Claim 13 corresponds to claim 7 and is rejected accordingly. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, .
Regarding claim 8 Hays in view of Han teaches the computer-implemented method of claim 1.
Hays as modified does not fully disclose wherein generating the new hypercube includes: identifying, using the features,  a first column width for a first column of the one or more columns; identifying, using the features, a second column width for a second column of the one or more columns; identifying, using the features, a first row height for a first row of the one or more rows; and identifying, using the features, a second row height for a second row of the one or more rows, wherein the first column width is different than the second column width and the first row height is different than the second row height.
	Nelson teaches wherein generating the new hypercube (Fig. 8 (66) retrieve data from data cube and generate page [0055])  includes  identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039] a first column width (appropriated width [0049])  for a first column (Fig. 14, “Profit” column  of the one or more columns; (Fig. 14, “Profit per Unit Sales”, “Store Cost”, “Store Sales”, “Unit Sales” columns [0061]) identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039] a second column width (appropriated width [0049])  for a second column (Fig. 14, “Store Cost” [0061])  of the one or more columns; (Fig. 14, “Profit per Unit Sales”, “Store Sales”, “Unit Sales” columns [0061]) identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039]  a first row height (appropriate height [0049]) for a first row (Fig. 14, “All Store Total” [0061])  of the one or more rows; (Fig. 14, “Canada”, “Mexico”, “USA Total”, “CA”, “OR”, “WA” rows [0061]) and identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039]  a second row height (appropriate height [0049]) for a second row (Fig. 14 “Bag of Stuffers All Stores” [0061]) of the one or more rows, (Fig. 14, “Best Savings All Stores”, “Big Promo All Stores”, “Big Time Discounts All Store”, “Big Time Savings All Stores” rows [0061]) wherein the first column width (Fig. 14, “Profit” column width [0061])  is different than the second column width (Fig. 14, “Profit per Unit sales” column [0061])  and the first row height (Fig. 14 “All Store Total” row [0061]) is different than the second row height (Fig. 14, “Bag Stuffers All Store” row [0061])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Han to incorporate the teachings of Nelson wherein a first column width for a first column of the one or more columns; identifying, using the features, a second column width for a second column of the one or more columns; identifying, using the features, a first row height for a first row of the one or more rows; and identifying, using the features, a second row height for a second row of the one or more rows, wherein the first column width is different than the second column width and the first row height is different than the second row height. By doing the state data which includes a variety of information defining the current viewing state of the user including the current row, current column, font size, column width, row height, column height, row width, the number of lines, labels consumed, and the like may be generated. Nelson [0039].
Claim 16 corresponds to claim 8 and is rejected accordingly. 

s 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Han et al., (United States Patent Publication Number 20150310082) hereinafter Han, in view of Bruce Arthur Nelson, (United States Patent Publication Number 20020087633) hereinafter Nelson and in further view of Krishna et al., (United States Patent Publication Number 20190332610) hereinafter Krishna
Regarding claim 9 Hays in view of Han and in further view of Nelson teaches the computer-implemented method of claim 8.
Hays as modified does not fully disclose  wherein identifying the first column width includes identifying that a historical hypercube that includes a historical variable similar to a variable of the first column defined the first column width.
	Krishna teaches wherein identifying the first column width (subscriber widths [0063]) includes identifying that a historical hypercube (first multidimensional hypercube  [0068]) that includes a historical variable similar to a variable of the first column (having dimensions corresponding to the plurality of categories of subscriber information including a set of fields for use as pivots[0068])   defined the first column width (successive multidimensional hypercubes would have dimensions corresponding to the set of fields for use as pivots [0068])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Han 
	Claim 17 corresponds to claim 9 and is rejected accordingly.

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of  Heimendinger et al., (United States Patent Publication Number 20120023101) hereinafter Heimendinger.
Regarding claim 19 Hays teaches the computer program product of claim 18,
wherein the features include a category of the variables, (grouping requested in the query (e.g. "Group by Customer ID") [0031]) 
Hays does not fully disclose and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable.
Heimendinger teaches and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. (The spreadsheet application may request from the data source a set of dimension hierarchies, members, and/or measures to place on the rows, columns, filters, and slicers section of the spreadsheet. This set represents a relevant default report for the user 102, based on what that user and similar users have historically viewed [0023]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays to incorporate the teachings of Heimendinger whereby   using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. By doing so the usage history of the ways that user look at data in various data sources can be accomplished. Heimendinger [0020].

20 is rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Krishna et al., (United States Patent Publication Number 20190332610) hereinafter Krishna.
Regarding claim 20 Hays teaches the computer program product of claim 18.
Hays does not fully disclose  wherein the hypercube is a first hypercube, the computer readable storage medium having additional instructions embodied therewith that, when exceed by the computer, cause the computer to: generate a second hypercube data structure by assigning: a third set of variables of the plurality of variables as one or more row variables of the second hypercube; a fourth set of variables of the plurality of variables as one or more column variables of the second hypercube; and a variable of the plurality of variables as the depth variable of the second hypercube; and present both the first hypercube and the second hypercube to the user.
Krishna teaches wherein the hypercube is a first hypercube, (Fig. 8, (801) first three-dimensional hypercube [0064]) the computer readable storage medium having additional instructions embodied therewith that, when exceed by the computer, cause the computer to: generate a second hypercube data structure (Fig. 8, (803) second or six-dimensional hypercube [0064])  by assigning: a third set of variables of the plurality of variables (any one of the  three additional dimensions [0064])  as one or more row variables (rows showing banded categories [0069])  of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) a fourth set of variables of the plurality of variables (any one of the three additional dimensions [0064]) as one or more column variables (plurality of columns showing banded categories for average revenue per unit [0069])  of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) and a variable of the plurality of variables as the depth variable (the dimensions of a second hypercube 1004 in the stack having new dimensions d4 , d5 and d6, the viewpoint eye 1001 now residing at depth 1 [0066]) of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) and present both the first hypercube (Fig. 8, (802) First view eye 802 represents the view at the first or three-dimensional hypercube 801 [0064])  and the second hypercube (Fig. 8, (804) Second view eye 804 represents the view at the second or six-dimensional hypercube 803 having three additional dimensions [0064])   to the user (Fig. 8, is a visual representation of a user's perspective of data at successive drilldowns and hypercube syntheses [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays to incorporate the teachings of Krishna wherein the hypercube is a first hypercube, the computer readable storage medium having additional instructions embodied therewith that, when exceed by the computer, cause the computer to: generate a second hypercube data 
By doing so a user having access to this information and it being presented in a way that intuitively categorizes subscribers along a series of categorical ranges. Krishna [0066].

Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will

final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
12. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer

9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
12/02/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166